DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Response to Amendment
The Amendment filed on 7/5/2022 has been entered. Claims 1-31, 36, 84, 87 and 101 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a base layer … which comprises a bottom planar surface and a base opening” and “the base layer opening is positioned such that it is below the lower opening ends of the microcapillary wells,” however the specification does not provide support for the base layer to have a base opening and therefore also does not have support for the location of the opening relative to the microcapillary wells. The specification does not state that the base layer has an opening and the drawings provided are not labeled as what structures are what and therefore, the reliance on the drawings for providing support for the base layer having an opening does not provide the support either.

Claims 2 and 4-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “a base layer … which comprises a bottom planar surface and a base opening” and “the base layer opening is positioned such that it is below the lower opening ends of the microcapillary wells,” however the specification does not provide support for the base layer to have a base opening and therefore also does not have support for the location of the opening relative to the microcapillary wells. The specification does not state that the base layer has an opening and the drawings provided are not labeled as what structures are what and therefore, the reliance on the drawings for providing support for the base layer having an opening does not provide the support either. Claims 4-31 are rejected by virtue of their dependence on a rejected base claim.

Claims 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a base layer … which comprises a bottom planar surface and a base opening” and “the base layer opening is positioned such that it is below the lower opening ends of the microcapillary wells,” however the specification does not provide support for the base layer to have a base opening and therefore also does not have support for the location of the opening relative to the microcapillary wells. The specification does not state that the base layer has an opening and the drawings provided are not labeled as what structures are what and therefore, the reliance on the drawings for providing support for the base layer having an opening does not provide the support either.

Claims 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a base layer … which comprises a bottom planar surface and a base opening” and “the base layer opening is positioned such that it is below the lower opening ends of the microcapillary wells,” however the specification does not provide support for the base layer to have a base opening and therefore also does not have support for the location of the opening relative to the microcapillary wells. The specification does not state that the base layer has an opening and the drawings provided are not labeled as what structures are what and therefore, the reliance on the drawings for providing support for the base layer having an opening does not provide the support either.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses “a chip” (lines 2 and 4) twice in the claim and therefore implies that “a chip” is/are different than previously recited in the claim. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) recited previously in the claim or to different items. For examination purposes, the "a” is interpreted to be the, with antecedent basis back to the previous recitation. 
Claim 2 uses “a chip” (lines 2 and 4) twice in the claim and therefore implies that “a chip” is/are different than previously recited in the claim. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) recited previously in the claim or to different items. For examination purposes, the "a” is interpreted to be the, with antecedent basis back to the previous recitation. Claims 4-31 are rejected by virtue of their dependence on a rejected base claim.
Claim 3 uses “a chip” (lines 2 and 4) twice in the claim and therefore implies that “a chip” is/are different than previously recited in the claim. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) recited previously in the claim or to different items. For examination purposes, the "a” is interpreted to be the, with antecedent basis back to the previous recitation. 
Claim 3 recites the limitation "the two chambers" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 uses “a chip” (lines 2 and 4) twice in the claim and therefore implies that “a chip” is/are different than previously recited in the claim. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) recited previously in the claim or to different items. For examination purposes, the "a” is interpreted to be the, with antecedent basis back to the previous recitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/118915, hereinafter Fan in view of United States Application Publication No. 2003/0168458, hereinafter Lafferty.
Regarding claim 1, Fan teaches a microcapillary array flow cell which provides for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells (see figure below), wherein said microcapillary array flow cell comprises: i) a chip (labeled in figure below) comprising a plurality of microcapillary wells (paragraph [0262]); ii) a height limiting support member (labeled in figure below) comprising one or more fluid inlet holes (paragraph [0267]), one or more fluid outlet holes (paragraph [0267]), and one or more air vent holes (paragraph [0267]) in fluid communication with iii) (see figure below), iii) an alignment member (labeled in figure below) in fluid communication with ii) (see figure below) and whose upper surface is lower than said chip comprising said plurality of microcapillary wells (see figure below), iv) a sealing gasket (paragraphs [0265]-[0267]) in fluid communication with iii), wherein said sealing gasket encompasses said plurality of microcapillary wells (paragraphs [0265]-[0267]), and v) a base layer (labeled in figure below) in fluid communication with iv) (paragraphs [0265]-[0267] and see figure below) and which comprises a bottom planar surface and a base opening (see figure below), wherein the base layer opening is positioned such that it is below the lower ends of the microcapillary wells (see figure below), wherein said fluid is distributed in a lateral path perpendicular to said microcapillary wells (figures 13-14), wherein the exit pressure of the fluid from the outlet hole at said bottom planar surface is lower than the surface tension of water, lower than the capillary pressure, or lower than the liquid surface tension in the microcapillary wells, and wherein said fluid is distributed into said microcapillary wells (intended use MPEP § 2114 (II)).
Fan fails to teach wherein said microcapillary wells are open on opposing ends.
Lafferty teaches a sample holding plate which utilizes through-hole wells as the type of wells which allow for the fluid solution to be filled as a result of a wicking action (Lafferty, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilizing through-holes as the type of wells because it would allow for the filing of the wells via a wicking action (Lafferty, paragraph [0022]).

    PNG
    media_image1.png
    557
    840
    media_image1.png
    Greyscale

Regarding claim 2, Fan teaches a microcapillary array flow cell which provides for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells (see figure above), wherein said microcapillary array flow cell comprises: i) a chip (labeled in figure above) comprising a plurality of microcapillary wells (paragraph [0262]); ii) a cover (labeled in figure above) comprising one or more fluid inlet holes, one or more fluid outlet holes, and one or more air vent holes in fluid communication with iii) (figure 13A shows embodiments of the fluidic layer with top-loading openings, therefore there would be the specified holes in the above labeled cover), iii) a height limiting support member (labeled in figure above) comprising one or more chambers, each chamber comprising a fluid inlet hole (paragraph [0267]), a fluid outlet hole (paragraph [0267]), and an air vent hole (paragraph [0267]) in fluid communication with iv) (see figure above), iv) an alignment member (labeled in figure above) in fluid communication with iii) and whose upper surface is lower than said chip comprising said plurality of microcapillary wells (see figure above), v) a sealing gasket (paragraphs [0252] and [0265]-[0267]) base layer (labeled in figure above) combination in fluid communication with iv), wherein said sealing gasket encompasses said plurality of microcapillary wells (paragraphs [0252] and [0265]-[0267]), and said bottom of said sealing gasket is laminated to the top of a base layer (paragraphs [0252] and [0265]-[0267]) which comprises a bottom planar surface and a base opening (see figure above), wherein the top of the sealing gasket is in fluid communication with iv) (paragraphs [0252] and [0265]-[0267] and see figure above) and wherein the base layer opening is positioned such that it is below the lower open ends of the microcapillary wells (see figure above), wherein said fluid is distributed in two lateral paths perpendicular to said microcapillary wells (intended use MPEP § 2114 (II)), wherein the exit pressure of the fluid from the outlet hole at said bottom planar surface is lower than the surface tension of water, lower than the capillary pressure, or lower than the liquid surface tension in the microcapillary wells(intended use MPEP § 2114 (II)), and wherein said fluid is distributed into said microcapillary wells (intended use MPEP § 2114 (II)).
Fan fails to teach wherein said microcapillary wells are open on opposing ends.
Lafferty teaches a sample holding plate which utilizes through-hole wells as the type of wells which allow for the fluid solution to be filled as a result of a wicking action (Lafferty, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilizing through-holes as the type of wells because it would allow for the filing of the wells via a wicking action (Lafferty, paragraph [0022]).
Regarding claim 3, Fan teaches a microcapillary array flow cell which provides for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells (see figure above), wherein said microcapillary array flow cell comprises: i) a chip (labeled in figure above) comprising a plurality of microcapillary wells (paragraph [0262]); ii) a cover (labeled in figure above) comprising one or more fluid inlet holes, one or more fluid outlet holes, and one or more air vent holes in fluid communication with iii) (figure 13A shows embodiments of the fluidic layer with top-loading openings, therefore there would be the specified holes in the above labeled cover, iii) a height limiting support member (labeled in figure above) comprising one or more chambers, each chamber comprising a fluid inlet hole (paragraph [0267]), a fluid outlet hole (paragraph [0267]), and an air vent hole (paragraph [0267]) in fluid communication with iv) (see figure above), iv) an alignment member (labeled in figure above) in fluid communication with iii) and whose upper surface is lower than said chip comprising said plurality of microcapillary wells (see figure above), wherein said chip is divided into two sets of microcapillary wells which align with the two chambers (each half of the microcapillary wells is considered to be a set), v) a sealing gasket (paragraphs [0252] and [0265]-[0267]) base layer (labeled in figured above) combination in fluid communication with iv), wherein said sealing gasket encompasses said plurality of microcapillary wells (paragraphs [0252] and [0265]-[0267]), and said bottom of said sealing gasket is laminated to the top of a base layer (paragraphs [0252] and [0265]-[0267]) which comprises a bottom planar surface and a base opening (see figure above), wherein the top of the sealing gasket is in fluid communication with iv) (paragraphs [0252] and [0265]-[0267] and see figure above) and wherein the base layer opening is positioned such that it is below the lower open ends of the microcapillary wells (see figure above), wherein said fluid is distributed in two lateral paths perpendicular to said microcapillary wells (intended use MPEP § 2114 (II)), wherein the exit pressure of the fluid from the outlet hole at said bottom planar surface is lower than the surface tension of water, lower than the capillary pressure, or lower than the liquid surface tension in the microcapillary wells (intended use MPEP § 2114 (II)), and wherein said fluid is distributed into said microcapillary wells (intended use MPEP § 2114 (II)).
Fan fails to teach wherein said microcapillary wells are open on opposing ends.
Lafferty teaches a sample holding plate which utilizes through-hole wells as the type of wells which allow for the fluid solution to be filled as a result of a wicking action (Lafferty, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilizing through-holes as the type of wells because it would allow for the filing of the wells via a wicking action (Lafferty, paragraph [0022]).
Regarding claim 4, Fan teaches wherein said one or more fluid inlet holes, said one or more fluid outlet holes, and said one or more air vent hole facilitate fluid distribution into said microcapillary wells (intended use MPEP § 2114 (II) and is taught in paragraph [0254]).
Regarding claim 5, modified Fan teaches wherein said microcapillary wells are open to two planar surfaces (see supra).
Regarding claim 6, modified Fan teaches wherein said microcapillary wells are through holes.
Regarding claim 7, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of holding the fluid via surface tension. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 8, Fan teaches said height limiting support member is located 50µm to 5 mm above the chip (paragraph [0260]).
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of distance between the chip and height limiting support member in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 9, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of pumping the fluid using a pump as specified in the claim. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 10, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of pumping the fluid using a pump as specified in the claim. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 11, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of pumping the fluid using a pump as specified in the claim. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 12, the inlet pump is not positively claimed and therefore any limitation on the inlet pump has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Fan.
Regarding claim 13, the inlet pump is not positively claimed and therefore any limitation on the inlet pump has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Fan.
Regarding claim 14, the inlet pump is not positively claimed and therefore any limitation on the outlet pump has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Fan.
Regarding claim 15, the inlet pump is not positively claimed and therefore any limitation on the outlet pump has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Fan.
Regarding claim 16, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of having a flow rate of 1µl/min to 10 mL/second. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 17, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of having a maximum pressure less than 5 PSI. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 18, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of having being utilized at a sufficiently low pressure to avoid fluid leakage. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of having the exit pressure less than 0.5 kPa. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 20, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of having the maximum pressure calculated by the specified formula. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 21, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of working on a sample loading buffer. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2115).
Regarding claim 22, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of working on a sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2115).
Regarding claim 23, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of working on a wash buffer. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2115).
Regarding claim 24, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of working on a reagent. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2115).
Regarding claim 25, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of working on an oil. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2115).
Regarding claim 26, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of working on an oil and distributing across the top of the wells. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 27, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fan and Lafferty and the apparatus of modified Fan is capable of being mounted and a microscope stage. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Fan (see MPEP §2114).
Regarding claim 28, the microscope stage is not positively claimed and therefore any limitation on the microscope stage has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Fan.
Regarding claim 29, the microscope stage is not positively claimed and therefore any limitation on the microscope stage has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Fan.
Regarding claim 30, Fan teaches wherein the internal diameter of said microcapillary wells is between 50µm to about 20 mm.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of the internal diameter of the microcapillary wells in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 31, Fan teaches wherein the number of microcapillary wells per cm of said chip comprising said microcapillary wells is about 460 to about 11 million or more (paragraph [0391]).
Regarding claim 36, Fan teaches a microcapillary array flow cell which provides for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells (see figure above), wherein said microcapillary array flow cell comprises: i) a chip (labeled in figure above) comprising a plurality of microcapillary wells (paragraph [00262]); ii) a top layer (labeled in figure above as height limiting support member) comprising a fluid inlet hole (paragraph [0267]), a fluid outlet hole (paragraph [0267]), and an air vent hole (paragraph [0267]) in fluid communication in fluid communication with iii) (see figure above), iii) a middle layer (paragraphs [0265]-[0267]) comprising said chip comprising said plurality of microcapillary wells in fluid communication with iv) (paragraphs [0265]-[0267]), iv) a base layer (labeled in figure above) in fluid communication with iii) (paragraphs [0265]-[0267] and see figure above) and which comprises a bottom planar surface and a base opening and wherein said base layer is sealed to said top layer in ii) (see figure above), wherein the base layer opening is positioned such that it is below the lower ends of the microcapillary wells (see figure above), wherein said fluid is distributed in a lateral path perpendicular to said microcapillary wells (intended use MPEP § 2114 (II)), wherein the exit pressure of the fluid from the outlet hole at the bottom planar surface is lower than the surface tension of water, lower than the capillary pressure, or lower than the liquid surface tension in the microcapillary wells (intended use MPEP § 2114 (II)), and wherein said fluid is distributed into said microcapillary wells (intended use MPEP § 2114 (II)).
Fan fails to teach wherein said microcapillary wells are open on opposing ends.
Lafferty teaches a sample holding plate which utilizes through-hole wells as the type of wells which allow for the fluid solution to be filled as a result of a wicking action (Lafferty, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilizing through-holes as the type of wells because it would allow for the filing of the wells via a wicking action (Lafferty, paragraph [0022]).

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 7/5/2022, with respect to the rejection(s) of claim(s) 1-31 and 36 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fan and Lafferty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796